Citation Nr: 0109943
Decision Date: 04/04/01	Archive Date: 05/21/01

DOCKET NO. 00-10 367       DATE APR 04 2001

On appeal from the Department of Veterans Affairs Regional Office
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than June 12, 1995 for the
grant of benefits based on helpless child status.

REPRESENTATION

Appellant represented by: The American Legion

INTRODUCTION

The veteran served on active duty from March 1943 to June 1945. The
veteran died in July 1974. The appellant is the veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) from an
October 1999 decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania.

On appeal the appellant claims entitlement to a higher rate of
dependency and indemnity compensation. This issue, however, is not
currently developed or certified for appellate review. Accordingly,
this matter is referred to the RO for appropriate consideration.

REMAND

A review of the claims file reveals that it was the appellant who
initialed the claim of entitlement to recognition of M.T. as a
helpless child of the veteran. The appellant filed a February 2000
notice of disagreement that was countersigned by M.T.
Significantly, however, only the veteran's child M.T. was issued a
statement of the case (SOC). A SOC was never issued to A.T. As this
claim is being pursued by the veteran's widow, A.T., a statement of
the case must be issued to her. 38 U.S.C.A. 7105 (West 1991). Then,
pursuant to section 7105 of Title 38, United States Code, A.T. must
file a timely substantive appeal within 60 days of issuance of the
SOC in light of the strict chronological order of VA and appellant
obligations as set forth in Title 38, United States Code.

Therefore, this case is REMANDED for the following action:

The RO should issue a SOC to A.T. Following the issuance of that
document A.T. will have 60 days within which to file a substantive
appeal. Thereafter the RO should readjudicate the claim and return
the files to the Board if otherwise in order.

- 2 -

No action is required by the appellant until she receives further
notice; however, she may present additional evidence or argument
while the case is in remand status at the RO. Kutscherousky v.
West, 12 Vet. App. 369 (1999).

DEREK R. BROWN

Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

-3-



